UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM10-Q/A þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30,2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-1321559 Jpak Group, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-1977020 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15 Xinghua Road Qingdao, Shandong Province People’s Republic of China 266401 (Address of Principal Executive Offices) (ZIP Code) (86-532) (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated Filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On August 4, 2008, there were 24,805,000 shares of the issuer's common stock, par value $.0001 per share, outstanding. The issuer also has 5,608,564 shares of Series A Preferred Stock, per value $.0001 per share, outstanding, which shares are convertible into on aggregate of 11,217,128 shares of common stock and 5,000,000 shares of our Series B Preferred Stock, par value $.001 per share outstanding, which are convertible into an aggregate of 8,333,333 shares of our common stock. 2 JPAK GROUP, INC. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets September 30, 2007 (unaudited) and June 30, 2007 5 Condensed Consolidated Statements of Operations (unaudited) Three months ended September 30, 2007 and 2006 6 Condensed Consolidated Statements of Cash Flows (unaudited) Three months ended September 30, 2007 and 2006 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risks 26 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1.A Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 5. Other Information 40 Item 6. Exhibits 40 EXPLANATORY NOTE :On May 3, 2008, the Board of Directors of Jpak Group, Inc. (“we”, “us”, “our” or the "Company") concluded that the Company is required to restate its previously issued audited financial statements for the year ended June 30, 2007, and as a result, its financial statements for the quarters ending September 31, 2007 and December 31, 2007. Subsequent to the issuance of the June 30, 2007 financial statements, management identified various errors in connection with its 2007 financial statements and determined that a restatement was necessary in respect of the following: revision of reverse acquisition accounting andrevision of capitalized costs relatedto financing transaction.As a result of the Board’s decision and the aforementioned revisions to our financial statements, our previously issued financial statements for the year ended June 30, 2007 (which were included in our Registration Statement on Form S-1), and the periods ended September 30, 2007, and December 31, 2007, should no longer be relied upon.Accordingly, we filed restated financials for the quarter ending September 30, 2007 in a 10-Q/A on May 27, 2008.However, we are filing this amendment to respond to additional comments we received from the SEC regarding our revised financial statements. 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Report of Independent Registered Public Accounting Firm To the Board of Directors JPAK Group, Inc. We have reviewed the accompanying balance sheet of JPAK Group, Inc. as of September 30, 2007 and June 30, 2007, and the related consolidated statements of operations and other comprehensive income and cash flows for the three months ended September 30, 2007 and 2006.These financial statements are the responsibility of the company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ Patrizio & Zhao, LLC Patrizio & Zhao, LLC Parsippany, New Jersey October 30, 2007 (Except for Note 14, as to which the date is May 12, 2008) 4 JPAK GROUP, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS September 30, June 30, 2007 2007 (Restated) (Restated) CURRENT ASSETS Cash and cash equivalents $ 2,189,799 $ 4,938,200 Restricted cash for trade notes repayment 1,298,941 - Account receivables, net of allowance for uncollectible accounts 7,613,343 8,583,396 Inventory 2,544,263 3,393,896 Prepaid expenses and other current assets 75,584 772,792 Deferred financing costs, net - 405,072 Total Current Assets 13,721,930 18,093,356 PROPERTY AND EQUIPMENT, NET 8,164,227 7,935,920 Total Assets $ 21,886,157 $ 26,029,276 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 2,041,290 $ 4,634,457 Trade notes payable 533,600 526,000 Convertible notes - 5,500,000 Short-term bank loans 4,002,000 4,812,900 Other payables 16,668 65,378 Total Current Liabilities 6,593,558 15,538,735 LONG-TERM DEBT 1,834,350 2,008,893 STOCKHOLDERS’ EQUITY Series A convertible preferred stock, $0.0001 par value, shares authorized,5,608,564 shares issued and outstanding 561 - Common stock, $0.001 par value, 300,000,000 shares authorized 24,505,000 shares issued and outstanding 24,505 23,005 Allocation of Series A Preferred Shares 3,529,388 Warrants 1,670,048 Placement Agent Warrants 300,564 Additional paid-in capital 7,560,653 5,676,259 Retained earnings (869,740 ) 1,896,256 Statutory reserves 348,009 348,009 Accumulated other comprehensive income 894,261 538,119 Total Stockholders’ Equity 13,458,249 8,481,648 Total Liabilities and Stockholders’ Equity $ 21,886,157 $ 26,029,276 The accompanying notes are an integral part of these financial statements. 5 JPAK GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) 2007 2006 (Restated) (Restated) REVENUE $ 9,304,248 $ 7,676,485 COST OF SALES 6,987,181 5,883,956 GROSS PROFIT 2,317,067 1,792,529 EXPENSES Selling, general and administrative 1,351,533 1,060,180 Depreciation expense 18,813 12,105 Total Expenses 1,370,346 1,072,285 INCOME FROM OPERATIONS 946,721 720,244 OTHER INCOME (EXPENSES) Interest income 24,182 22,074 Interest expense (113,189 ) (110,156 ) Other income (expense), net 10,163 (8,632 ) Total Other Income (Expenses) (78,844 ) (96,714 ) INCOMEBEFORE PROVISION FOR INCOME TAX 867,877 623,530 PROVISION FOR INCOME TAX - 89,975 NET INCOME 867,877 533,555 Beneficial conversion feature related to issuance of (3,529,388 ) Series A convertible preferred stock NET INCOME / (LOSS) APPLICABLE TO (2,661,511 ) COMMON STOCK HOLDERS OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustment 356,142 (10,225 ) COMPREHENSIVE INCOME / (LOSS) $ (2,305,369 ) $ 523,330 BASIC EARNINGS/(LOSS) PER SHARE $ (0.11 ) $ .02 DILUTED EARNINGS/(LOSS) PER SHARE $ (0.08 ) $ .02 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING BASIC 23,852,826 23,005,000 DILUTED 34,413,574 23,005,000 The accompanying notes are an integral part of these financial statements. 6 JPAK GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) 2007 2006 (Restated) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 867,877 $ 533,555 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 271,377 168,288 Loss on disposal of fixed assets - 66,682 Changes in assets and liabilities: Restricted cash (1,289,788 ) (410,240 ) Account receivables 1,086,362 2,582,172 Inventory 892,338 (969,124 ) Prepaid expenses 698,464 43,637 Accounts payable and accrued expenses (2,640,752 ) (1,258,904 ) Other payables (49,304 ) - Income tax payable - (98,877 ) Total Adjustments (1,031,303 ) 123,634 Net Cash Provided (Used) By Operating Activities (163,426 ) 657,189 CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment (334,385 ) (2,082,178 ) Disposal of fixed assets - 1,029,368 Acquisition of Qingdao’s equity (864,000 ) - Net Cash Used By Investing Activities (1,198,385 ) (1,052,810 ) CASH FLOWS FROM FINANCING ACTIVITIES Trade note payable - 470,952 Additional capital contribution (452,463 ) - Repayment of other loans - (46,836 ) Repayment of bank loan (1,076,370 ) (177,256 ) Net Cash Provided (Used) By Financing Activities (1,528,833 ) 246,860 EFFECT OF FOREIGN CURRENCY TRANSLATION ON CASH 142,243 14,102 NET DECREASE IN CASH AND CASH EQUIVALENTS (2,748,401 ) (134,659 ) CASH AND CASH EQUIVALENTS – BEGINNING 4,938,200 1,289,995 CASH AND CASH EQUIVALENTS – ENDING $ 2,189,799 $ 1,155,336 The accompanying notes are an integral part of these financial statements. 7 NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS JPAK Group, Inc. (Hereinafter JPAK) is a Cayman Islands based holding company incorporated on June 22, 2006. In September 2006, the Company acquired a 100% interest in Grand International Industrial Ltd. which was incorporated on August 4, 2006, in the city of Hong Kong, the People’s Republic of China. In August 2006, Grand International acquired an 88.23% interest in Qingdao Renmin Printing Co., Ltd., (“Qingdao Renmin”) which was incorporated in May 2001 in the city of Qingdao, the People’s Republic of China. In July 2007, Grand International acquired the remaining 11.77% interest in Qingdao Renmin. The consolidated financial statements reflect all predecessor statements of income and cash flow activities from the inception of Qingdao Renmin in August 2006. Qingdao Renmin’s primary business is to print and produce packaging products for sale to the beverage and other industries. On August 9, 2007, the Company completed a reverse acquisition of JPAK. Prior to the acquisition, Rx Staffing Inc. (“Rx Staffing” or “The Company”) was a public shell company, as that term is defined in Rule 12b-2 of the Exchange Act, established under the laws of Nevada on December 6, 2004. To accomplish the share exchange The Company issued 23,005,000 shares of common stock on a one to one ratio for a 100% equity interest in JPAK. In accordance with the terms of the Share Exchange and Bill of Sale of assets of Rx Staffing and Shaun Jones, Rx Staffing was delivered with zero assets and zero liabilities at time of closing.
